United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF THE ARMY, TANK
AUTOMOTIVE & ARMAMENTS COMMAND,
Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1525
Issued: January 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 22, 2016 appellant filed a timely appeal from a June 28, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish hearing loss causally
related to factors of his federal employment.
FACTUAL HISTORY
On August 28, 2015 appellant, then a 59-year-old crane operator, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral hearing loss as a result of
1

5 U.S.C. § 8101 et seq.

employment-related noise exposure. He described his employment as a mobile equipment
repairer which entailed working on army vehicles exposing him to noise of 85 decibels (dB) or
above. Appellant further explained that he was exposed to loud noise from disassembling
different types of tanks, metal, and the use of impact wrenches. He first became aware of his
illness on January 6, 2011 and of its relationship to his employment on June 17, 2015.
By letter dated September 4, 2015, OWCP requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding his employment history, when he related his hearing loss to conditions of
employment, and all nonoccupational exposure to noise. OWCP requested that the employing
establishment provide noise survey reports for each site where appellant worked, the sources and
period of noise exposure for each location, and whether he wore ear protection.
In a July 29, 2015 hearing loss questionnaire, appellant reported that from February 23,
2004 through November 4, 2012 he worked as a heavy mobile equipment repairer where he was
exposed to noise from hammers, chisels, impact wrenches, slings, cleaners, and job booms.
From November 4, 2012 to the present, he worked as a crane operator with noise exposure to
overhead bridge cranes. Appellant reported having worn ear protection beginning February 23,
2014 which was currently required by his position. He noted no other exposure to noise other
than cutting grass. Appellant described his injury noting vertigo, dizziness, headaches, ear
popping, and ringing in the ears.
An official position description and notification of personnel action (SF-50) forms was
submitted for crane operator and heavy mobile equipment repairer.
In support of his claim, appellant submitted medical reports dated January 6, 2011
through June 17, 2015 from Dr. Fred A. McLeod, a Board-certified otolaryngologist. In his
January 6, 2011 report, Dr. McLeod reported that appellant complained of ringing in his ears as a
result of industrial noise and machinery over the years. He diagnosed sensorineural hearing loss
and tinnitus and recommended appellant wear hearing protection. In 2015 appellant complained
of pressure in his left ear and the feeling that it was stopped up. He underwent left myringotomy
with pressure equalizer tube placement on May 18, 2015. Dr. McLeod diagnosed chronic left
otis media, Eustachian tube dysfunction, bilateral sensorineural hearing loss, chronic resolved
otitis externa, and allergic rhinitis.
Audiograms and hearing conservation data dated January 28, 2004 through August 3,
2015 were submitted. Audiometric testing dated January 28, 2004 revealed the following dB
losses at 500, 1,000, 2,000, and 3,000 hertz (Hz): 5, 5, 20, and 30 for the right ear and 15, 10,
20, and 35 for the left ear.
The employing establishment reported that from 2004 to 2012, appellant was exposed to
an average of 99.9 dB as a mechanic repairer with pneumatic tools ranging from 90 to 120 dB
and grinding from 80 to 116 dB. From 2012 to 2015, appellant was exposed to an average of
88.7 dB as a crane operator with impact tools ranging from 85 to 120 dB and heavy equipment
from 70 to 110 dB.

2

On October 1, 2015 OWCP referred appellant to Dr. Jack W. Aland, a Board-certified
otolaryngologist, for a second opinion evaluation. It prepared a statement of accepted facts
addressing his federal work history from 2004 to present and exposure to employment-related
noise.
On October 14, 2015 appellant was examined by Dr. Aland. In his report, Dr. Aland
noted that appellant had mild bilateral sensorineural hearing loss at the beginning of his federal
career. When comparing the audiometric findings present at the beginning of his exposure, he
reported that appellant did not show a sensorineural loss in excess of what would be normally
predicated on the basis of presbycusis. Dr. Aland noted that appellant’s workplace exposure was
sufficient as to intensity and duration to have caused the hearing loss in question. He reported no
other significant noise exposure and noted a left myringotomy tube placement. Audiometric
testing performed that same date revealed the following dB losses at 500, 1,000, 2,000, and
3,000 Hz: 5, 10, 25, and 35 for the right ear and 10, 10, 25, and 35 for the left ear. Speech
reception thresholds were 15 dB bilaterally and word reception thresholds were 100 percent
bilaterally. Dr. Aland diagnosed bilateral sensorineural hearing loss which he opined was not
caused by appellant’s federal employment because he had little decrease in hearing over the 11
years of his federal employment.
By decision dated November 3, 2015, OWCP found that the evidence of record failed to
establish that appellant’s hearing loss was causally related to the accepted employment factors.
On November 16, 2015 appellant requested reconsideration of OWCP’s decision. In
support of his claim, he resubmitted medical and factual evidence already of record.
In an undated narrative statement, appellant reported that a specific incident in April 2015
affected his hearing after an M88 tank backfired, causing a single loud noise while he was
directly above it in his crane. He reported seeking emergency services that same date after he
began to experience a popping sensation and became light headed and nauseous. Appellant
reported that, even prior to this incident, he began to experience a threshold shift in his hearing
from 2013 to 2014. He argued that Dr. Aland reported that the workplace exposure was
sufficient as to intensity and duration to have caused the hearing loss in question which
supported his occupational disease claim.
The only new medical evidence received was a December 3, 2015 report from
Dr. McLeod. Dr. McLeod provided findings on physical examination and diagnosed Eustachian
tube dysfunction, chronic otitis media, active stable Meniere’s disorder, sensorineural hearing
loss improving, and allergic rhinitis.
By decision dated March 18, 2016, OWCP denied modification of the November 3, 2015
decision, finding that the medical evidence of record failed to establish that his hearing loss was
causally related to workplace noise exposure.
On June 10, 2016 appellant again requested reconsideration. In an accompanying
narrative statement, he reported that two new medical reports, as well as a new audiologic
evaluation, established his claim for hearing loss.

3

In an undated handwritten note, Dr. McLeod reported that appellant had mild-tomoderate high-frequency sensorineural hearing loss which could well be related to prior noise
exposure. He explained that this noise exposure could be a result of prior work history and
without hearing tests prior to, directly, or immediately after the exposure, it would be
irresponsible to say with absolute certainty the cause of the hearing loss.
In an April 13, 2016 medical report, Dr. Beatrice Smith, a Board-certified
otolaryngologist, reported that appellant had complained of decreased hearing loss since 2011
and presented for a second opinion evaluation. Audiometric testing performed that same date
revealed the following dB losses at 500, 1,000, 2,000, and 3,000 Hz: 10, 15, 30, and 40 for the
right ear and 15, 5, 25, and 40 for the left ear. Speech reception thresholds were 20 dB on the
right and 15 dB on the left and word reception thresholds were 100 percent bilaterally.
Dr. Smith diagnosed mild-to-moderate high frequency bilateral sensorineural hearing loss.
By decision dated June 28, 2016, OWCP denied modification of its prior decision,
finding that the evidence of record failed to establish that appellant’s hearing loss was causally
related to his federal workplace noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;4 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Michael R. Shaffer, 55 ECAB 386 (2004).

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

4

Appellant has the burden of establishing by weight of the reliable, probative and
substantial evidence that his hearing loss condition was causally related to noise exposure in his
federal employment.7 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9
Once OWCP undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.10
ANALYSIS
OWCP accepted that appellant was exposed to hazardous employment-related noise at
the Aniston Army Depot during his employment from February 2004 to present. The issue is
whether he established employment-related hearing loss due to noise exposure during his federal
employment. The Board finds that this case is not in posture for decision.11
OWCP properly referred appellant to Dr. Aland, a Board-certified otolaryngologist, for a
second opinion evaluation. Dr. Aland diagnosed bilateral sensorineural hearing loss, noting that
appellant had mild bilateral sensorineural hearing loss at the start of his federal employment. He
acknowledged that appellant’s workplace exposure was sufficient as to intensity and duration to
have caused the hearing loss in question. However, Dr. Aland reported that appellant’s
sensorineural hearing loss was not in excess of what would be normally predicated on the basis
of presbycusis. He opined that appellant’s bilateral sensorineural hearing loss was not due to his
federal employment as there was little decrease in hearing over the 11 years of his federal
civilian employment.
The Board finds that Dr. Aland’s report is speculative and equivocal in nature and, thus,
of little probative value.12 Dr. Aland opined that appellant’s hearing loss was due to presbycusis
rather than noise exposure, noting little decrease in hearing over the past 11 years of federal
employment. While he agreed that the workplace exposure was sufficient as to intensity and
duration to have caused appellant’s hearing loss, he did not explain why, despite the accepted
7

Stanley K. Takahaski, 35 ECAB 1065 (1984).

8

See John W. Butler, 39 ECAB 852, 858 (1988).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

10

Phillip L. Barnes, 55 ECAB 426, 441 (2004).

11

H.C., Docket No. 16-0740 (issued June 22, 2016).

12

Michael R. Shaffer, 55 ECAB 386 (2004).

5

noise exposure, appellant’s hearing loss was due to presbycusis, or why the occupational noise
exposure apparently had no effect on appellant’s hearing. The Board has consistently held that a
medical opinion not fortified by rationale is of limited probative value.13 OWCP’s procedure
manual provides that in cases involving a preexisting or underlying condition, a second opinion
specialist should be asked to provide a rationalized opinion as to whether the preexisting or
underlying condition was aggravated by employment factors and, if so, whether the aggravation
was temporary or permanent.14 Dr. Aland’s brief opinion on the issue of causal relationship
lacks adequate medical rationale to support that appellant’s hearing loss was not caused or
contributed by his employment.15 OWCP did not seek clarification from Dr. Aland with regard
to whether appellant’s workplace noise exposure caused any aggravation of his condition.16
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden to establish entitlement to compensation, OWCP shares the
responsibility in the development of the evidence.17 When OWCP selects a physician for an
opinion on causal relationship, it has an obligation to secure, if necessary, clarification of the
physician’s report and to have a proper evaluation made.18 Because it referred appellant to a
second opinion physician, it has the responsibility to obtain a report that will resolve the issue of
whether his hearing loss was caused or aggravated by his federal employment.19 Because
Dr. Aland’s opinion fails to provide a rationalized opinion on the cause of appellant’s hearing
loss, OWCP failed in having relied upon his opinion as a basis for denying appellant’s claim for
compensation.
On remand, OWCP should refer appellant together with an updated SOAF and complete
medical record, to an appropriate second opinion physician for an opinion on whether appellant’s
work-related noise exposure caused or aggravated his hearing loss.20 Following this and any
other further development deemed necessary, OWCP shall issue an appropriate merit decision on
appellant’s occupational disease claim.

13

A.D., 58 ECAB 149 (2006).

14

Federal (FECA) Procedure Manual, Part 3 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.9(e) (September 2010).
15

D.F., Docket No. 09-1080 (issued December 7, 2009).

16

When it refers a claimant for a second opinion evaluation and the report does not adequately address the
relevant issues, OWCP should secure an appropriate report on the relevant issues. See Ayanle A. Hashi, 56 ECAB
234 (2004) (when OWCP refers a claimant for a second opinion evaluation and the report does not adequately
address the relevant issues, OWCP should secure an appropriate report on the relevant issues); Mae Z. Hackett, 34
ECAB 1421 (1983) (where OWCP referred appellant to a second opinion physician, it has the responsibility to
obtain an evaluation which will resolve the issue involved in the case).
17

P.K., Docket No. 08-2551 (issued June 2, 2009).

18

Alva L. Brothers, Jr., 32 ECAB 812 (1981).

19

See Ramon K. Farrin, Jr., 39 ECAB 736 (1988).

20

S.E., Docket 08-2243 (issued July 20, 2009).

6

CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
developed bilateral sensorineural hearing loss causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: January 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

